Case: 20-50774        Document: 00515606369              Page: 1      Date Filed: 10/19/2020




               United States Court of Appeals
                    for the Fifth Circuit                                      United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                               October 19, 2020
                                        No. 20-50774                             Lyle W. Cayce
                                                                                      Clerk

   Doctor George Richardson; Rosalie Weisfeld;
   MOVE Texas Civic Fund;
   League of Women Voters of Texas;
   Austin Justice Coalition;
   Coalition of Texans with Disabilities,

                                                                    Plaintiffs—Appellees,

                                             versus

   Texas Secretary of State, Ruth R. Hughs,

                                                                  Defendant—Appellant.


                     Appeal from the United States District Court
                          for the Western District of Texas
                                  No. 5-19-CV-963


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
           The United States is a few days from the November 3, 2020, General
   Election. Texas officials are preparing for a dramatic increase of mail-in
   voting, driven by a global pandemic. 1 One of their many pressing concerns is


           1
            See, e.g., John Engel, ‘I’m worried’: Texas election officials prepare for record-
   breaking mail-in voting, KXAN (Aug. 13, 2020), https://www.kxan.com/news/texas-
Case: 20-50774          Document: 00515606369            Page: 2      Date Filed: 10/19/2020




                                         No. 20-50774


   to ensure the integrity of the ballot by adhering to the state’s election-security
   procedures. And the importance of electoral vigilance rises with the increase
   in the number of mail-in ballots, a form of voting in which “the potential and
   reality of fraud is much greater . . . than with in-person voting.” Veasey v.
   Abbott, 830 F.3d 216, 239 (5th Cir. 2016) (en banc). “Absentee ballots remain
   the largest source of potential voter fraud . . . .” 2
            In a well-intentioned but sweeping order issued less than two months
   before the election, 3 however, the district court minimizes Texas’s interest
   in preserving the integrity of its elections and takes it upon itself to rewrite
   the Legislature’s mail-in ballot signature-verification and voter-notification
   procedures. At a time when the need to ensure election security is at its
   zenith, the district court orders that, if the Secretary of State does not adopt
   its preferred procedures, election officials must stop altogether rejecting bal-
   lots with mismatched signatures.
            Because Texas’s strong interest in safeguarding the integrity of its
   elections from voter fraud far outweighs any burden the state’s voting proce-
   dures place on the right to vote, we stay the injunction pending appeal.

                                               I.
            Though it is not constitutionally required to do so, 4 Texas offers qual-
   ifying citizens the option to vote by mail. See TEX. ELEC. CODE §§ 82.001–


   politics/im-worried-texas-election-officials-prepare-for-record-breaking-mail-in-voting/.
            2
             Comm’n on Fed. Elections Reform, Building Confidence in U.S. Elections 46
   (2005) (bipartisan commission).
            3
                Richardson v. Hughs, No. 5-19-CV-963, 2020 WL 5367216 (W.D. Tex. Sept. 8,
   2020).
            4
             See McDonald v. Bd. of Election Comm’rs of Chi., 394 U.S. 802, 807–08 (1969);
   Tex. Democratic Party v. Abbott (“TDP-II”), No. 20-50407, 2020 U.S. App. LEXIS 32503,
   at *32 (5th Cir. Oct. 14, 2020) (revised opinion) (published).




                                               2
Case: 20-50774         Document: 00515606369               Page: 3      Date Filed: 10/19/2020




                                          No. 20-50774


   004. 5 Specifically, the state extends the privilege to over-65 voters, the dis-
   abled, and those either in jail or otherwise absent from their county on elec-
   tion day. Id. To further its compelling interest in safeguarding the integrity
   of the election process, Texas conditions the vote-by-mail privilege on com-
   pliance with various safeguards. One of those, at issue here, is signature
   verification.
           To vote by mail, a voter must first apply for a mail-in ballot.
   § 84.001(a). The applicant must sign, § 84.001(b), and timely submit the
   application by mail to the early voting clerk, § 84.001(d). A witness may sign
   the application if the applicant cannot sign because of physical disability or
   illiteracy. § 1.011(a). Once a voter applies and is deemed eligible to vote by
   mail, the Early Voting Clerk must provide the balloting materials to the voter
   by mail. §§ 86.001(b), 86.003(a). Included in those materials are the ballot,
   ballot envelope, and carrier envelope. § 86.002(a).
           After receiving those materials, a voter who wishes to cast a ballot
   must fill out the ballot, seal the ballot envelope, place it in the carrier envel-
   ope, § 86.005(c), and timely return it, § 86.007. Additionally, the voter must
   sign 6 the certificate on the carrier envelope, § 86.005(c), which “certif[ies]
   that the enclosed ballot expresses [the voter’s] wishes independent of any
   dictation or undue persuasion by any person,” § 86.013(c).
           The Early Voting Ballot Board (“EVBB”) is responsible for process-
   ing the results of early voting. § 87.001. 7 The Early Voting Clerk may


           5
             All references to statutory sections in this opinion are to the Texas Election Code
   as effective for the 2020 General Election.
           6
            As with the signature required for the initial application, a witness may sign if the
   voter cannot sign for reason of physical disability or illiteracy. § 1.011(a).
           7
             The EVBB in each county has at least three members. § 87.002(a). In a general
   election, the Code guarantees representation on the board to any political party with a




                                                 3
Case: 20-50774         Document: 00515606369              Page: 4       Date Filed: 10/19/2020




                                          No. 20-50774


   appoint, in addition to the EVBB, a Signature Verification Committee
   (“SVC”). § 87.027(a). 8 Upon receipt of the mail-in ballots, the Early Voting
   Clerk must timely deliver the ballots to the SVC or, if no SVC is appointed,
   to the EVBB. §§ 87.027(h), 87.021(2), 87.022–024. If no SVC is appointed,
   the EVBB receives and reviews each ballot to determine whether to accept it.
   § 87.041(a).
           Relevant here, the EVBB may accept a ballot “only if . . . neither the
   voter’s signature on the ballot application nor the signature on the carrier
   envelope certificate is determined to have been executed by a person other
   than the voter, unless signed by a witness . . . .” § 87.041(b)(2). In making
   that determination, the EVBB compares the two signatures and “may also
   compare the signatures with any two or more signatures of the voter made
   within the preceding six years and on file with the county clerk or voter regis-
   trar.” § 87.041(e). If the EVBB determines that a ballot is not acceptable—
   as a result of either the signature-verification procedure or another of
   § 87.041(b)’s requirements—the ballot is rejected, and the vote is not
   counted. §§ 87.041(d), 87.043(c).
           If the Early Voting Clerk appoints an SVC, the committee receives the
   ballots and makes the signature-verification determination before delivering
   the ballots to the EVBB. § 87.027(h)–(i). The SVC follows a similar, though
   slightly more robust, procedure for verifying signatures than does the EVBB.
   Compare § 87.027(i) with § 87.041(b)(2). The Code instructs the SVC to


   nominee on the ballot. § 87.002(c). Members must swear an oath attesting that, among
   other things, they “will work only in the presence of a member of a political party different
   from [their] own” when ballots are present. § 87.006(a).
           8
             Although the appointment of an SVC typically is discretionary, the Early Voting
   Clerk must appoint an SVC if he receives a timely written request from fifteen or more
   voters. § 87.027(a–1). SVCs have at least five members. § 87.027(d). Like the EVBB, the
   SVC must have representation that is politically diverse. Id.




                                                4
Case: 20-50774       Document: 00515606369            Page: 5      Date Filed: 10/19/2020




                                       No. 20-50774


   compare the two signatures on the ballot application and the carrier envelope
   certificate “to determine whether the signatures are those of the voter.”
   § 87.027(i). It also permits the SVC to aid its determination by comparing
   the two signatures with “any two or more signatures of the voter made within
   the preceding six years and on file with the county clerk or voter registrar
   . . . .” Id. A determination that the signatures do not belong to the voter
   “must be made by a majority vote of the committee’s membership.” Id. 9
          Once the SVC has made its signature-verification determinations, the
   committee’s chair delivers the ballots to the EVBB. Id. The EVBB follows
   the same procedures it otherwise would, except that it is bound by the SVC’s
   determination that the signatures belong to the voter. § 87.027(j). Con-
   versely, if the EVBB believes that the SVC erroneously determined that the
   ballot failed the signature-verification procedure, it may reverse that deter-
   mination by a majority vote and accept the ballot. Id. Thus, if either body
   determines that the signatures belong to the voter, that determination is final,
   and the ballot may not be rejected on that basis.
          If the EVBB rejects a ballot, it must note the reason on the carrier
   envelope. § 87.043(d). When its review is complete, the EVBB places the
   rejected ballots into an envelope or envelopes, records the number of rejected
   ballots in the envelope, and seals it. § 87.043(a). The EVBB then delivers
   the rejected ballots to the general custodian of election records. § 87.043(c).
          No later than ten days after the date of the election, the EVBB must
   provide written notice of its rejection to the voter at the address on the ballot
   application. § 87.0431(a). Not more than thirty days after the election, the


          9
            There is a small exception where the committee is comprised of twelve or more
   members, in which case the clerk may designate subcommittees. § 87.027(l). If that
   occurs, the signature-verification determination may be made by a majority vote of the
   subcommittee, as distinguished from the larger body. Id.




                                             5
Case: 20-50774         Document: 00515606369               Page: 6       Date Filed: 10/19/2020




                                           No. 20-50774


   Early Voting Clerk must notify the attorney general of the EVBB’s rejections
   and provide the attorney general with certified copies of the rejected voters’
   carrier envelopes and corresponding ballot applications. § 87.0431(b)(3).
   Though a voter must receive notice that his ballot was rejected, the Code
   does not require an opportunity to challenge that decision. 10

                                                 II.
           The plaintiffs challenged Texas’s absentee-ballot system in August
   2019, suing the Secretary of State, Ruth Hughs; the Brazos County Elections
   Administrator, Trudy Hancock; and the City of McAllen’s Secretary, Perla
   Lara. The plaintiffs—a group comprised of two persons who had absentee
   ballots rejected in previous elections and organizations involved in voter reg-
   istration, education, outreach, and support—raised several claims. They
   maintain that Texas’s signature-comparison and voter-notification proce-
   dures violate (1) the Due Process Clause of the Fourteenth Amendment,
   (2) the Equal Protection Clause of the Fourteenth Amendment, (3) the
   Americans with Disabilities Act, and (4) the Rehabilitation Act of 1973.
           The district court denied defendants’ motions to dismiss, and the
   parties conducted discovery, which lasted until May 2020, after which both
   sides moved for summary judgment. In August 2020, the district court
   requested supplemental briefing regarding what relief it should provide if it
   found for the plaintiffs on the merits.
           Describing their proposal as a “narrowly tailored remedy,” the plain-
   tiffs asked for an injunction requiring election officials to take various rapid
   affirmative steps to provide notice to voters whose ballots have been rejected,


           10
              See § 87.127(a) (providing that “a county election officer . . . may petition a dis-
   trict court for injunctive or other relief” if the officer “determines a ballot was incorrectly
   rejected or accepted”).




                                                 6
Case: 20-50774       Document: 00515606369          Page: 7     Date Filed: 10/19/2020




                                     No. 20-50774


   to loosen absentee voter-identification requirements, and to implement an
   elaborate and expedited process for challenges by voters with rejected ballots.
   If the court found that remedy to be “impossible, impractical, or overly bur-
   densome,” it instead should enjoin officials from engaging in a signature-
   comparison process at all.
          The Secretary took several actions over recent months to facilitate the
   ability of qualifying voters to vote by mail. She provided guidance to local
   election officials, recommending that they notify voters of rejected ballots as
   quickly as possible. She reminded election officials of how early they may
   convene EVBBs. She also alerted local election officials that they may exam-
   ine not only the signatures on a voter’s application and carrier envelope, but
   also other signatures on file and made within the last six years. She published
   a letter providing mail-in voters with guidance on how properly to complete
   and send their ballots and giving notice of the signature-comparison process.
          The district court granted the plaintiffs’ summary judgment motion
   in part. In its detailed and lengthy memorandum opinion and order, the court
   “focus[ed] its analysis only on certain Plaintiffs’ claims against” Secretary
   Hughs, addressing only the due process and equal protection claims of Weis-
   feld and the Coalition of Texans with Disabilities. Richardson, 2020 WL
5367216, at *5.
          The district court issued an injunction adopting many of the plaintiffs’
   proposed changes to Texas’s election procedures. See id. at *38–39. The
   injunction contained three main provisions pertaining to the 2020 election.
Id. at *37–39. First, the court required the Secretary to issue an advisory,
   within ten days, notifying local election officials of the injunction. Id. at *38.
   The notification must inform them that rejecting ballots because of mis-
   matching signatures is unconstitutional unless the officials take actions that
   go beyond those required by state law. Id.




                                           7
Case: 20-50774      Document: 00515606369          Page: 8    Date Filed: 10/19/2020




                                    No. 20-50774


          Second, the district court gave the Secretary a menu of actions that
   she must take. The Secretary must either issue an advisory to local election
   officials requiring them to follow the court’s newly devised signature-
   verification and voter-notification procedures, or else promulgate an advisory
   requiring that officials cease rejecting ballots with mismatched signatures
   altogether. See id.
          Third, the court mandated that the Secretary take action against any
   election officials who fail to comply with the district court’s newly minted
   procedures. Id. at *39. Deeming those dictates “appropriate for the Novem-
   ber 2020 elections,” the court stated that it would hold a hearing after the
   election to consider imposing additional long-term election procedures.
Id. at *45.
          On September 9, the Secretary filed a notice of appeal and a motion
   requesting the district court to stay its order pending appeal. The district
   court denied a stay on September 10. On September 11, the Secretary filed
   in this court an emergency motion for a stay pending appeal. On Septem-
   ber 11, this panel granted a temporary administrative stay in order to consider
   the motion.

                                         III.
          “A stay is not a matter of right, even if irreparable injury might other-
   wise result.” Tex. Democratic Party v. Abbott (“TDP-I”), 961 F.3d 389, 397
   (5th Cir. 2020) (Smith, J.) (quoting Nken v. Holder, 556 U.S. 418, 433
   (2009)). “Whether to grant a stay is committed to our discretion.” Id. (cit-
   ing Thomas v. Bryant, 919 F.3d 298, 303 (5th Cir. 2019)). We assess
   “(1) whether the stay applicant has made a strong showing that he is likely to
   succeed on the merits; (2) whether the applicant will be irreparably injured
   absent a stay; (3) whether issuance of the stay will substantially injure the
   other parties interested in the proceeding; and (4) where the public interest




                                          8
Case: 20-50774       Document: 00515606369             Page: 9      Date Filed: 10/19/2020




                                        No. 20-50774


   lies.” Nken, 556 U.S. at 426. “The first two factors are the most critical.”
   Valentine v. Collier, 956 F.3d 797, 801 (5th Cir. 2020) (per curiam). “The
   proponent of a stay bears the burden of establishing its need.” Clinton v.
   Jones, 520 U.S. 681, 708 (1997).
          The Secretary is likely to succeed on the merits. At the very least, she
   is likely to show that the district court erred in its analysis of plaintiffs’ claims.
   As we recently noted in two election-related opinions ruling on motions for
   stays pending appeal, because the Secretary is likely to succeed on one
   ground, we need not address the others. 11 We therefore express no opinion
   on the Secretary’s arguments concerning standing or whether sovereign
   immunity bars the present suit against her. We do, however, examine
   whether the district court’s remedy is barred by sovereign immunity.

                                             A.
          The Secretary contends that she is likely to succeed in showing that
   Texas’s signature-verification procedures are constitutional. In particular,
   she asserts that (1) those procedures do not implicate the plaintiffs’ due pro-
   cess rights, (2) the Anderson/Burdick framework—as distinguished from
   Mathews v. Eldridge, 424 U.S. 319, 335 (1976)—provides the appropriate test
   for the due process claims, and (3) the signature-verification procedures
   withstand scrutiny under Anderson/Burdick. The Secretary will likely prevail
   on each point.

                                              1.
          We must first determine whether the plaintiffs have alleged any cog-


          11
             See Tex. League of United Latin Am. Citizens v. Hughs (“Tex. LULAC”),
   No. 20-50867, 2020 WL 6023310, at *4 (5th Cir. Oct. 12, 2020) (published); Tex. All. for
   Retired Ams. v. Hughs, No. 20-40643, 2020 WL 5816887, at *2 (5th Cir. Sept. 30, 2020)
   (published).




                                              9
Case: 20-50774        Document: 00515606369              Page: 10       Date Filed: 10/19/2020




                                          No. 20-50774


   nizable interests that warrant due process analysis. 12 They have not.
           The plaintiffs bring procedural due process claims,13 which require
   two inquiries: (1) “whether there exists a liberty or property interest which
   has been interfered with by the State” and (2) “whether the procedures
   attendant upon that deprivation were constitutionally sufficient.” Kentucky
   Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989). Because the plaintiffs
   “invoke [the Due Process Clause’s] procedural protection,” they had the
   burden in the district court of establishing a cognizable liberty or property
   interest. Wilkinson v. Austin, 545 U.S. 209, 221 (2005). 14
           The Fourteenth Amendment says that states may not “deprive any
   person of life, liberty, or property, without due process of law.” In its
   conscientious 103-page order, the district court didn’t cite the Fourteenth
   Amendment—the sole constitutional provision it purported to interpret on
   the merits—even once. It’s no surprise, then, that the court also failed to
   identify the category of interest—life, liberty, or property—at stake in the



           12
              The Secretary asserts in a heading that “Texas’s signature verification laws [do
   not] implicate . . . the right to vote,” but she does not provide any precedent suggesting
   that the plaintiffs have failed to make out an equal protection claim. This is likely because
   the Supreme Court has recognized that many of its election cases have “appl[ied] the
   ‘fundamental rights’ strand of equal protection analysis” to voting restrictions. Anderson
   v. Celebrezze, 460 U.S. 780, 786 n.7 (1983).
           13
              See Richardson, 2020 WL 5367216, at *3 (describing the plaintiffs’ demand for a
   “pre-rejection notice and an opportunity to cure to voters whose ballots are rejected on the
   basis of a perceived signature mismatch”). Although the district court avoided labeling
   much of its due process analysis as “procedural,” it acknowledged that it applied the test
   for a “procedural due process analysis.” Id. at *21 n.27.
           14
              Because she requests a stay, the Secretary has the burden to show that she is
   likely to succeed on the merits. Clinton, 520 U.S. at 708. The district court, however,
   granted summary judgment to the plaintiffs. Richardson, 2020 WL 5367216, at *46. Be-
   cause we review summary judgments de novo, we must ask whether the Secretary is likely
   to show that the plaintiffs failed to meet their burden on their summary judgment motions.




                                                10
Case: 20-50774        Document: 00515606369                Page: 11        Date Filed: 10/19/2020




                                           No. 20-50774


   right to vote. The plaintiffs’ brief is similarly silent. And this court has never
   squarely addressed the issue. 15
           It is important, however, to identify a cognizable interest under the
   Due Process Clause, because we often dismiss due process claims where
   plaintiffs fail to identify a cognizable interest 16 and because “[t]he types of
   interests . . . for Fourteenth Amendment purposes are not unlimited.”
   Thompson, 490 U.S. at 460. No protection of life is raised, so we examine
   property and liberty interests.

                                                 a.
           Property interests “are not created by the Constitution.” Bd. of



           15
              We have conducted due process analyses in two cases that involved voting. In
   United States v. Atkins, 323 F.2d 733, 743 (5th Cir. 1963), we concluded that a state “could
   not deprive a person of the right to register to vote on the basis of secret evidence” without
   due process. In Williams v. Taylor, 677 F.2d 510, 515 (5th Cir. 1982), we applied the Eldridge
   test to a felony-disenfranchisement statute, concluding that the due process claim was
   “without merit.” Neither decision expressly concluded that the right to vote is a liberty or
   property interest. In fact, in Williams we concluded that a felon’s “interest in retaining his
   right to vote is constitutionally distinguishable from the ‘right to vote’ claims of individuals
   who are not felons.” Id. at 514.
             Because neither opinion squarely addressed voting as a cognizable due process
   interest, the rule of orderliness does not require us to conclude that voting constitutes a
   cognizable due process interest. Thomas v. Tex. Dep’t of Criminal Justice, 297 F.3d 361, 370
   n.11 (5th Cir. 2002) (“Where an opinion fails to address a question squarely, we will not
   treat it as binding precedent.”). Even if our previous decision “implicitly” relied on the
   presence of a cognizable interest, that assumption is not binding if the adverse party “did
   not challenge” and “we did not consider” that issue. Id. To the extent that “[w]e have
   yet to definitively decide whether, pursuant to our rule of orderliness, a panel is bound by
   a prior panel’s holding if the prior panel did not consider or address a potentially dispositive
   argument made before the later panel,” we still address the Secretary’s argument in order
   to determine her likelihood of success on the merits. See United States v. Juarez-Martinez,
   738 F. App’x 823, 825 (5th Cir. 2018).
           16
               See, e.g., Nutall v. Maye, 515 F. App’x 252, 254 (5th Cir. 2012) (per curiam); Gant
   v. Riter, 182 F. App’x 348 (5th Cir. 2006) (per curiam).




                                                 11
Case: 20-50774        Document: 00515606369                Page: 12        Date Filed: 10/19/2020




                                           No. 20-50774


   Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972). Instead, they “are
   created and their dimensions are defined by existing rules or understandings
   that stem from an independent source such as state law.” Id. For instance,
   courts sometimes consider welfare payments and continued employment to
   be property interests. Id. at 578.
           We have found no court that has held that the right to vote—much
   less the alleged right to vote by mail—is a property interest. 17 Neither the
   plaintiffs nor the district court expressly asserts that the right to vote is a
   property interest. 18 In fact, the complaint omits the word “property” when
   quoting the Fourteenth Amendment. Given the absence of argument or
   precedent on point, the Secretary is likely to show that plaintiffs alleged no
   cognizable property interest.

                                                 b.
           Several district courts have concluded that the right to vote is a liberty
   interest. See, e.g., Raetzel, 762 F. Supp. at 1357. Liberty interests arise from
   either “the Constitution itself, by reason of guarantees implicit in the word
   liberty,” or from “an expectation or interest created by state laws or poli-
   cies.” Wilkinson, 545 U.S. at 221 (internal quotation marks omitted).



           17
             Courts instead refer to the right to vote as a “liberty interest.” Raetzel v.
   Parks/Bellemont Absentee Election Bd., 762 F. Supp. 1354, 1357 (D. Ariz. 1990) (cleaned up).
           18
               The plaintiffs say that in Atkins, 323 F.2d at 743, we referred to the right to vote
   as a “private interest.” Atkins described a formulation of a due process test, which pre-
   dated Eldridge and examined the “private interest” at issue. Atkins, 323 F.2d at 743. Atkins
   described voting as an “important and powerful privilege[],” not as a property interest. Id.
   Likewise, the plaintiffs’ citations to various cases noting the importance of voting under
   Eldridge are also inapposite. See, e.g., Williams, 677 F.2d at 514–15. Though those cases
   reiterate the importance of the right to vote, none purports to determine whether the right
   to vote constitutes a cognizable property interest under the Due Process Clause.
   See, e.g., id.




                                                 12
Case: 20-50774         Document: 00515606369                Page: 13       Date Filed: 10/19/2020




                                            No. 20-50774


           Liberty interests that arise from the Constitution extend beyond
   “freedom from bodily restraint.” Roth, 408 U.S. at 572. They also include
   the right to contract, to engage in “the common occupations of life,” to gain
   “useful knowledge,” to marry and establish a home to bring up children, to
   worship God, and to enjoy “those privileges long recognized . . . as essential
   to the orderly pursuit of happiness of free men.” Id. On the other hand,
   state-created liberty interests are “generally limited to freedom from re-
   straint . . . .” Sandin v. Conner, 515 U.S. 472, 484 (1995). 19 This is “a narrow
   category of state-created liberty interests.” Jordan v. Fisher, 823 F.3d 805,
   810 (5th Cir. 2016). The plaintiffs cite no circuit precedent suggesting that
   state-created liberty interests exist outside the context of bodily confinement.
           There are two problems with describing the right to vote as a liberty
   interest. First, the district court styled it as a state-created interest, conclud-
   ing that, because “Texas has created a mail-in ballot regime,” it must now
   provide “due process protections.” Richardson, 2020 WL 5367216, at *21. 20
   But precedent demonstrates that state-created liberty interests are limited to
   particular sorts of freedom from restraint. Sandin, 515 U.S. at 484. And the
   plaintiffs cite no binding authority indicating that state-created liberty inter-
   ests exist outside the context of bodily confinement. Thus, the Secretary is
   likely to show that voting does not implicate any state-created liberty interest
   under the Due Process Clause.
           Second, setting aside the district court’s treatment of the right at



           19
             For instance, there is a liberty interest in “avoiding withdrawal of [a] state-
   created system of good-time credits.” Wilkinson, 545 U.S. at 221.
           20
               Verifying its reliance on a state-created liberty interest, the district court relied
   on Paul v. Davis, 424 U.S. 693 (1976)—particularly its examination of interests that are
   “initially recognized and protected by state law.” Richardson, 2020 WL 5367216, at *20
   (quoting Paul, 424 U.S. at 710).




                                                  13
Case: 20-50774        Document: 00515606369                Page: 14        Date Filed: 10/19/2020




                                           No. 20-50774


   stake, it might seem intuitive, as the plaintiffs suggest, that the right to vote
   is a liberty interest that arises from the Constitution. After all, the right to
   vote is a fundamental constitutional right. McDonald, 394 U.S. at 807. But
   that helps the plaintiffs with their equal protection claim, not their procedural
   due process claim. 21 For procedural due process, the question is not whether
   the plaintiffs assert a fundamental right, but instead whether the right they
   assert is a liberty interest.
           Besides describing the right to vote as fundamental, the plaintiffs have
   not explained what there is about the right to vote that makes it a liberty
   interest. The right to vote does not immediately resemble the rights de-
   scribed in Roth, 408 U.S. at 572. The plaintiffs cite no circuit or Supreme
   Court precedent extending the label of “liberty interest” to the right to vote.
   The Sixth Circuit, the only circuit to squarely address this issue, 22 held that
   the right to vote does not constitute a liberty interest. 23


           21
              See Memphis A. Phillip Randolph Inst. v. Hargett, No. 3:20-CV-374, 2020 WL
5095459, *11 (M.D. Tenn. Aug. 28, 2020) (“[T]he right to vote is fundamental, but it is
   not a ‘liberty’ interest for purposes of procedural due process. . . .”), aff’d, No. 20-6046,
   2020 WL 6074331 (6th Cir. Oct. 15, 2020) (published).
           22
              The Secretary cites Johnson v. Hood, 430 F.2d 610 (5th Cir. 1970). Johnson con-
   cluded that “the right to vote for a candidate for a state office achieved by state action . . .
   is not a denial of a right of property or liberty secured by the due process clause.” Id. at 612
   (cleaned up). Though Johnson squarely addressed the issue of cognizable liberty and prop-
   erty interests, it focused solely on the right to vote in a state election, which Supreme Court
   precedent at the time indicated was “not given by the Federal Constitution, or by any of its
   amendments.” Pope v. Williams, 193 U.S. 621, 632 (1904), overruled by Dunn v. Blumstein,
   405 U.S. 330 (1972). Some courts have conducted due process analyses based on the right
   to vote but have done so without examining whether it constitutes a liberty interest. See,
   e.g., Lemons v. Bradbury, 538 F.3d 1098, 1104 (9th Cir. 2008).
           23
             See League of Women Voters v. Brunner, 548 F.3d 463, 479 (6th Cir. 2008) (“That
   Ohio’s voting system impinges on the fundamental right to vote does not, however,
   implicate procedural due process . . . . [T]he League has not alleged a constitutionally pro-
   tected interest.”); see also Memphis A. Phillip Randolph Inst., 2020 WL 5095459, at *11
   (“[T]he right to vote is fundamental, but it is not a ‘liberty’ interest for purposes of proce-




                                                 14
Case: 20-50774        Document: 00515606369               Page: 15        Date Filed: 10/19/2020




                                           No. 20-50774


           Though the plaintiffs will likely run into trouble in establishing that
   the right to vote is a liberty interest, they will have even greater difficulty
   showing that an alleged right to vote by mail constitutes a liberty interest. In
   the context of an absentee ballot statutory scheme, “[i]t is thus not the right
   to vote that is at stake here but a claimed right to receive absentee ballots.”


   dural due process under Brunner or pertinent Supreme Court case law.”); Lecky v. Va. State
   Bd. of Elections, 285 F. Supp. 3d 908, 918 (E.D. Va. 2018) (stating that “[p]laintiffs here
   point to no authority actually supporting the existence of a procedural due process claim in
   this context of election irregularities.”).
            The Sixth Circuit recently affirmed—without deciding the issue of a cognizable
   liberty interest—a district court that concluded there was no cognizable liberty interest at
   stake in a due process challenge to signature-verification procedures. Memphis A. Philip
   Randolph Inst. v. Hargett, No. 20-6046, 2020 WL 6074331 (6th Cir. Oct. 15, 2020). Judge
   Moore dissented, claiming that the Sixth Circuit had previously established that state-
   created liberty interests exist outside the context of bodily confinement any time “a state
   places substantive limitations on official discretion.” Id. at *20 (Moore, J., dissenting)
   (cleaned up) (quoting Tony L. By and Through Simpson v. Childers, 71 F.3d 1182, 1185 (6th
   Cir. 1995)).
                     There are two problems with that analysis. First, the Sixth Circuit author-
   ity that the dissent relied on concluded that there was no cognizable liberty interest at issue
   in those cases. See Childers, 71 F.3d at 1186 (“The claim of a state-created liberty interest
   fails.”); Pusey v. City of Youngstown, 11 F.3d 652, 656 (6th Cir. 1993) (“The Ohio victim
   impact law does not create a liberty interest.”). Although those cases contemplate extend-
   ing state-created liberty interests beyond the context of bodily confinement, neither did so.
   Thus, any persuasive value is diminished. If anything, the Sixth Circuit’s decision to
   decline to extend the label of state-created liberty interest to situations outside the context
   of bodily confinement demonstrates the tenuous nature of that extension of Supreme Court
   precedent.
            Second, both cases that the dissent cites rely on two Supreme Court decisions
   addressing liberty interests in the context of bodily confinement for their “substantive
   limitations on official discretion” standard. See Pusey, 11 F.3d at 656 (citing Thompson,
490 U.S. at 460, and Olim v. Wakinekona, 461 U.S. 238, 250 (1983)); Childers, 71 F.3d
   at 1185 (citing Olim, 461 U.S. at 249, and Thompson, 490 U.S. at 462). By relying on pre-
   cedent, in which the Court dealt only with cognizable interests in the context of bodily con-
   finement, the Sixth Circuit was “flirting with . . . a novel alteration of [] constitutional
   doctrine.” Alvarez v. City of Brownsville, 904 F.3d 382, 397 (5th Cir. 2018) (Ho, J., con-
   curring), cert. denied, 139 S. Ct. 2690 (2019). We decline to adopt such an extension.




                                                 15
Case: 20-50774       Document: 00515606369             Page: 16      Date Filed: 10/19/2020




                                        No. 20-50774


   McDonald, 394 U.S. at 807. It would “stretch[] the concept too far to suggest
   that a person is deprived of liberty” when the Court has said that he has no
   right to the object of his alleged liberty interest. Roth, 408 U.S. at 572
   (cleaned up).
           Given the failure of the plaintiffs and the district court to assert that
   voting—or, for that matter, voting by mail—constitutes a liberty interest,
   along with the absence of circuit precedent supporting that position, the
   Secretary is likely to prevail in showing that the plaintiffs’ motion for sum-
   mary judgment on their due process claim should have been denied.

                                              c.
           Finally, we reject the district court’s reasoning regarding any state-
   created liberty interest. The court concluded that because “Texas has cre-
   ated a mail-in ballot regime . . . the State must provide those voters with
   constitutionally-sufficient due process protections before rejecting their
   ballots.” Richardson, 2020 WL 5367216, at *21. That notion originated in
   Raetzel, in which the District of Arizona acknowledged that absentee voting
   “is a privilege and a convenience,” and yet concluded—without citation—
   “[y]et, such a privilege is deserving of due process.” Raetzel, 762 F. Supp.
   at 1358. In its defense, Raetzel’s reasoning resembles the principle animating
   Goss v. Lopez, 419 U.S. 565 (1975). Goss concluded that, “[h]aving chosen to
   extend the right to an education to people of appellees’ class generally, Ohio
   may not withdraw that right on grounds of misconduct, absent fundamentally
   fair procedures . . . .” Goss, 419 U.S. at 574. Although several district courts
   have regurgitated Raetzel’s reasoning, 24 the plaintiffs and the district court


           24
             See Saucedo v. Gardner, 335 F. Supp. 3d 202, 217 (D.N.H. 2018); Martin v. Kemp,
   341 F. Supp. 3d 1326, 1338 (N.D. Ga. 2018), appeal dismissed sub nom. Martin v. Sec’y of
   State of Georgia, 18-14503-GG, 2018 WL 7139247 (11th Cir. Dec. 11, 2018); Zessar v.
   Helander, No. 05 C 1917, 2006 WL 642646, at *5 (N.D. Ill. Mar. 13, 2006); Frederick v.




                                              16
Case: 20-50774        Document: 00515606369              Page: 17       Date Filed: 10/19/2020




                                          No. 20-50774


   point to no circuit court that has embraced it.
           And properly so. There is a problem with grafting Goss’s reasoning
   onto the voting context: Goss found two cognizable due process interests,
   namely a “property interest in educational benefits” and a “liberty interest
   in reputation.” Goss, 419 U.S. at 576. In context, Goss’s language about the
   state’s “[h]aving chosen to extend” benefits and being thus bound by due
   process came from its analysis of a “protected property interest.” Id. at 579
   (emphasis added). Raetzel, however, concluded that “the right to vote is a
   ‘liberty’ interest.” Raetzel, 762 F. Supp. at 1357 (emphasis added). Thus,
   Raetzel grafted the Supreme Court’s reasoning concerning property interests
   onto a claimed liberty interest without providing any authority justifying that
   extension. We decline to adopt Raetzel’s extrapolation of Supreme Court
   precedent.
           The Secretary is likely to show that the plaintiffs have alleged no cog-
   nizable liberty or property interest that could serve to make out a procedural
   due process claim. The Secretary is therefore likely to succeed in the dis-
   missal of plaintiffs’ due process claims.

                                                2.
           Even supposing that voting is a protected liberty or property interest,
   the Secretary is likely to show that the district court used the wrong test for
   the due process claim. The court applied Eldridge, 424 U.S. at 335, which
   provides the “general[]” test for determining what process is due. 25 On the



   Lawson, No. 119CV01959SEBMJD, 2020 WL 4882696, at *12 (S.D. Ind. Aug. 20, 2020).
           25
              Under Eldridge, 424 U.S. at 335, “identification of the specific dictates of due
   process generally requires” a court to consider three factors: (1) “the private interest that
   will be affected by the official action,” (2) “the risk of an erroneous deprivation of such
   interest through the procedures used, and the probable value, if any, of additional or sub-
   stitute procedural safeguards,” and (3) “the Government’s interest, including the function




                                                17
Case: 20-50774        Document: 00515606369              Page: 18       Date Filed: 10/19/2020




                                          No. 20-50774


   other hand, Anderson v. Celebrezze, 460 U.S. 780 (1983), and Burdick v.
   Takushi, 504 U.S. 428 (1992) announce a test to address “[c]onstitutional
   challenges to specific provisions of a State’s election laws” under “the First
   and Fourteenth Amendments.” Anderson, 460 U.S. at 789. 26 Neither Ander-
   son nor Burdick, however, dealt with procedural due process claims, and both
   instead based their approach on the “fundamental rights strand of equal pro-
   tection analysis.” Id. at 787 n.7 (cleaned up).
           For several reasons, the Anderson/Burdick framework provides the
   appropriate test for the plaintiffs’ due process claims. First, because the
   plaintiffs challenge Texas’s election laws under the Due Process Clause of
   the Fourteenth Amendment, Richardson, 2020 WL 5367216, at *19, we must
   use the test that the Supreme Court prescribed for “[c]onstitutional chal-
   lenges to specific provisions of a State’s election laws” under “the First and
   Fourteenth Amendments,” Anderson, 460 U.S. at 789. As several Justices
   have noted, “[t]o evaluate a law respecting the right to vote—whether it
   governs voter qualifications, candidate selection, or the voting process—we use
   the approach set out in Burdick v. Takushi.” Crawford, 553 U.S. at 204 (Sca-
   lia, J., concurring) (emphasis added). The district court concluded otherwise
   only by relying on its own word associations—with abstract concepts such as
   “procedures” and “procedural safeguards,” Richardson, 2020 WL 5367216,
   at *20—and ignoring the Supreme Court’s command that lower courts


   involved and the fiscal and administrative burdens that the additional or substitute pro-
   cedural requirement would entail.”
           26
              The so-called Anderson/Burdick framework requires a “two-track approach.”
   Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 205 (2008) (Scalia, J., concurring). If a
   court deems a voting law to be a “severe” burden on the rights of voters, “the regulation
   must be narrowly drawn to advance a state interest of compelling importance.” Burdick,
504 U.S. at 434 (cleaned up). Conversely, if a court deems a voting law to be a “reasonable,
   nondiscriminatory restriction[]” on the rights of voters, “the State’s important regulatory
   interests are generally sufficient to justify the restrictions.” Id. (cleaned up).




                                                18
Case: 20-50774        Document: 00515606369               Page: 19        Date Filed: 10/19/2020




                                           No. 20-50774


   “considering a [Fourteenth Amendment] challenge to a state election law
   must” apply the Anderson/Burdick framework, Burdick, 504 U.S. at 434
   (emphasis added).
           Second, our sister circuits—some of which neglected to examine
   whether voting constitutes a cognizable liberty or property interest—apply
   Anderson/Burdick to all Fourteenth Amendment challenges to election
   laws. 27 Although several district courts have applied Eldridge to due process
   challenges of signature-comparison procedures, none of those courts pro-
   vided reasoning for its selection of the Eldridge test. 28 Moreover, two of those
   opinions cite Burdick in their due process analyses, 29 and one—though still
   applying Eldridge—even agreed that Anderson/Burdick applies to “all First
   and Fourteenth Amendment challenges to state election laws.” Frederick,
   2020 WL 4882696, at *16 (emphasis added). 30
           Third, even if, arguendo, we had carte blanche to decide which test
   applies, the Anderson/Burdick approach is better suited to the context of elec-
   ion laws than is the more general Eldridge test. “There must be a substantial



           27
              See, e.g., Weber v. Shelley, 347 F.3d 1101, 1105–07 (9th Cir. 2003) (analyzing a due
   process challenge to a county’s use of touch screen voting systems under the Anderson/-
   Burdick framework); Obama for Am. v. Husted, 697 F.3d 423, 430 (6th Cir. 2012) (conclud-
   ing that Anderson/Burdick serves as “a single standard for evaluating challenges to voting
   restrictions”); Acevedo v. Cook Cty. Officers Electoral Bd., 925 F.3d 944, 948 (7th Cir. 2019)
   (concluding that Anderson/Burdick applies “to all First and Fourteenth Amendment chal-
   lenges to state election laws”).
           28
           See Saucedo, 335 F. Supp. 3d at 214; Martin, 341 F. Supp. 3d at 1338; Zessar,
   2006 WL 642646, at *7; Frederick, 2020 WL 4882696, at *12.
           29
           See Frederick, 2020 WL 4882696, at *12 (citing Burdick, 504 U.S. at 433); Zessar,
   2006 WL 642646, at *7 (citing Burdick, 504 U.S. at 434)
           30
             In Williams, 677 F.2d 514, we applied the Eldridge test when examining a felony-
   disenfranchisement statute. Williams, however, predated Anderson and Burdick and was
   abrogated by their laying out a more specific test for election laws.




                                                 19
Case: 20-50774        Document: 00515606369              Page: 20       Date Filed: 10/19/2020




                                         No. 20-50774


   regulation of elections if they are to be fair and honest and if some sort of
   order, rather than chaos, is to accompany the democratic processes.” Storer
   v. Brown, 415 U.S. 724, 730 (1974). And “it is the state legislature—not . . .
   federal judges—that is authorized to establish the rules that govern”
   elections. 31
           The flaw in using Eldridge is that election laws, by nature, “inevitably
   affect[] . . . the individual’s right to vote.” Anderson, 460 U.S. at 788. Under
   Eldridge, however, courts may accord the private interest at stake, namely the
   right to vote, “significant weight.” Richardson, 2020 WL 5367216, at *21.
   Therefore, the Eldridge test would inevitably result in courts’ “weigh[ing]
   the pros and cons of various balloting systems,” Weber, 347 F.3d at 1107,
   thereby “t[ying] the hands of States seeking to assure that elections are oper-
   ated equitably and efficiently,” Burdick, 504 U.S. at 433. Unlike Eldridge, the
   Anderson/Burdick approach recognizes that “the state’s important regula-
   tory interests are generally sufficient to justify reasonable, nondiscriminatory
   restrictions.” Anderson, 460 U.S. at 788. Because Anderson/Burdick—unlike
   Eldridge—appropriately accounts for the state’s interest in regulating voting,
   it provides the appropriate test for procedural due process claims challenging
   election laws.
           By using Eldridge, the district court’s “judicial supervision of the
   election process . . . flout[s] the Constitution’s express commitment of the
   task to the States.” Crawford, 553 U.S. at 208 (Scalia, J., concurring) (citing
   U.S. Const. art. I, § 4). The Secretary is thus likely to show that the dis-



           31
              Tex. LULAC, 2020 WL 6023310, at *10 (Ho, J., concurring); see also U.S.
   Const. art. I, § 4, cl. 1 (“The Times, Places and Manner of holding Elections for Senators
   and Representatives, shall be prescribed in each State by the Legislature thereof . . . .”);
   Weber, 347 F.3d at 1107 (“[I]t is the job of democratically-elected representatives to weigh
   the pros and cons of various balloting systems.”).




                                               20
Case: 20-50774       Document: 00515606369              Page: 21      Date Filed: 10/19/2020




                                         No. 20-50774


   trict court applied the wrong test in analyzing the due process claims.

                                              3.
           The Secretary contends that Texas’s signature-verification proce-
   dures withstand scrutiny under Anderson/Burdick. The parties appear to
   agree that Anderson/Burdick provides the appropriate framework to analyze
   the equal protection claims, and we have concluded that it is also the appro-
   priate test to analyze the due process claims if the plaintiffs are able to prove
   a cognizable liberty or property interest. We thus analyze the equal protec-
   tion and due process claims together. 32
           The Anderson/Burdick rubric requires us to examine two aspects of
   Texas’s signature verification procedures: (1) whether the process poses a
   “severe” or instead a “reasonable, nondiscriminatory” restriction on the
   right to vote and (2) whether the state’s interest justifies the restriction. Bur-
   dick, 504 U.S. at 434 (cleaned up). Texas’s signature-verification procedures
   are reasonable and nondiscriminatory, and they survive scrutiny under
   Anderson/Burdick.

                                              a.
           The plaintiffs and the district court reason that Texas’s signature-
   verification procedures impose a severe burden on the right to vote, because
   “voters who have their ballots rejected due to a perceived signature mis-


           32
               The due process and equal protection claims challenge separate aspects of
   Texas’s signature-verification procedures. The due process claims challenge the lack of
   notice and opportunity to cure after a ballot has already been rejected by the signature-
   verification procedures, but the equal protection claims focus on the existence and imple-
   mentation of the signature-verification procedures. Though these differences could poten-
   tially warrant separate Anderson/Burdick analyses, the district court applied “the same
   analysis” to both claims. Richardson, 2020 WL 5367216, at *31. Neither party asks us to
   conduct separate Anderson/Burdick analyses. Given the lack of argument on point, we
   conduct a single Anderson/Burdick analysis.




                                              21
Case: 20-50774     Document: 00515606369           Page: 22   Date Filed: 10/19/2020




                                    No. 20-50774


   match are provided untimely notice of rejection and no meaningful oppor-
   tunity to cure.” Richardson, 2020 WL 5367216, at *33 (emphasis omitted).
   Consequently, the argument goes, these voters “face complete disenfran-
   chisement.” Id. This theory stems from two fundamental errors: It (1) mis-
   takenly focuses only on the burden to the plaintiffs—instead of voters as a
   whole—and (2) neglects meaningfully to analyze binding precedent con-
   cerning what constitutes a “severe” burden on the right to vote.
          First, the district court concluded that Texas’s signature-verification
   procedures constitute “a ‘severe’ burden on certain voters’ right to vote.”
Id. at *34 (emphasis added). But the severity analysis is not limited to the
   impact that a law has on a small number of voters. For instance, Crawford’s
   three concurring Justices concluded that “our precedents refute the view
   that individual impacts are relevant to determining the severity of the bur-
   den” that a voting law imposes. Crawford, 553 U.S. at 205 (Scalia, J., con-
   curring). Though Crawford’s three-Justice plurality did not go as far as the
   three-Justice concurrence, it too examined the burden on “most voters.”
Id. at 198.
          Examining burdens on a plaintiff-by-plaintiff basis “would effectively
   turn back decades of equal-protection jurisprudence.” Id. at 207 (Scalia, J.,
   concurring). Specifically, the district court’s individualized assessment of
   burdens ignores Burdick—the very case that it purports to apply. For in-
   stance, in Burdick, 504 U.S. at 436−37, Hawaii’s ballot access laws did not
   constitute a severe burden on the right to vote when any burden was borne
   “only by those who fail to identify their candidate of choice until days before
   the primary.” In fact, the Burdick dissenters—whose views did not carry the
   day—asserted that the law’s impact on only “some individual voters” could




                                         22
Case: 20-50774        Document: 00515606369               Page: 23       Date Filed: 10/19/2020




                                          No. 20-50774


   constitute a severe burden. Id. at 448 (Kennedy, J., dissenting). 33 Thus, if
   we were “[t]o deem ordinary and widespread burdens like these severe”
   based solely on their impact on a small number of voters, we “would subject
   virtually every electoral regulation to strict scrutiny, hamper the ability of
   States to run efficient and equitable elections, and compel federal courts to
   rewrite state electoral codes.” Clingman v. Beaver, 544 U.S. 581, 593 (2005).
           Second, the plaintiffs and the district court neglect meaningfully to
   analyze binding precedent concerning what constitutes a “severe” burden
   on the right to vote. Crawford concluded that a photo-identification require-
   ment was not a severe burden, even where “a somewhat heavier burden may
   be placed on a limited number of persons.” Crawford, 553 U.S. at 199. But
   these burdens were “neither so serious nor so frequent as to raise any ques-
   tion about the constitutionality” of the requirement. Id. at 197.
           Signature-verification requirements, like photo-ID requirements,
   help to ensure the veracity of a ballot by “identifying eligible voters.” Id.
   Signature-verification requirements are even less burdensome than photo-ID
   requirements, as they do not require a voter “to secure . . . or to assemble”
   any documentation. Id. at 199. True, some voters may have difficulty signing
   their names on ballots. But in Crawford, even though some voters might find
   it “difficult either to secure a copy of their birth certificate or to assemble the
   other required documentation to obtain a state-issued identification,” that



           33
              The Court’s generalized approach in measuring the severity of burdens makes
   sense. If we were to find that a burden is severe based solely on a plaintiff’s assertion that
   he or she might be disenfranchised, our Fourteenth Amendment analysis of voting laws
   would risk collapsing into a standing analysis: So long as a plaintiff could prove an injury,
   that plaintiff would also be able to prove a severe burden under Anderson/Burdick. Such
   reasoning flouts Anderson’s conclusion, 460 U.S. at 788, that “the state’s important regu-
   latory interests are generally sufficient to justify reasonable, nondiscriminatory [voting]
   restrictions.”




                                                23
Case: 20-50774        Document: 00515606369              Page: 24       Date Filed: 10/19/2020




                                         No. 20-50774


   difficulty did not render the photo-ID law a severe burden on the right to
   vote. Id.
           Even if some voters have trouble duplicating their signatures, that
   problem is “neither so serious nor so frequent as to raise any question about
   the constitutionality” of the signature-verification requirement. Crawford,
553 U.S. at 197–98. “[N]o citizen has a Fourteenth . . . Amendment right to
   be free from the usual burdens of voting.” Veasey, 830 F.3d at 316 (Jones, J.,
   concurring) (cleaned up). And “mail-in ballot rules that merely make casting
   a ballot more inconvenient for some voters are not constitutionally suspect.”
   Tex. LULAC, 2020 WL 6023310, at *6.
           Moreover, Texas mitigates the burden of its signature-verification
   requirement in three ways. First, for those who sign ballots, the Secretary
   has issued notice of the signature-comparison process and guidance on how
   to complete a ballot properly. Richardson, 2020 WL 5367216, at *45. Second,
   for those who cannot sign a ballot “because of a physical disability or illiter-
   acy,” § 1.011(a), Texas prohibits rejection of a ballot for failed signature veri-
   fication if the ballot is signed by a witness, § 87.041(b)(2). Third, for those
   who cannot sign a ballot or who are concerned that they will be unable to
   provide a matching signature, Texas provides in-person voting. 34 “In Texas,
   in-person voting is the rule . . . [and] voting by mail is the exception.” Tex.
   Democratic Party v. Abbott (“TDP-II”), No. 20-50407, 2020 U.S. App.
   LEXIS 32503, at *1 (5th Cir. Oct. 14, 2020) (published) (citation omitted).
           Because Texas’s signature-verification requirement is no more bur-


           34
              Absentee-voting statutes, “which are designed to make voting more available to
   some groups who cannot easily get to the polls, do not themselves deny [voters] the exercise
   of the franchise.” McDonald, 394 U.S. at 807–08. As the district court rightly acknowl-
   edges, “in-person voting . . . could be used by many voters to avoid disenfranchisement.”
   Richardson, 2020 WL 5367216, at *28.




                                               24
Case: 20-50774       Document: 00515606369              Page: 25      Date Filed: 10/19/2020




                                         No. 20-50774


   densome on the right to vote than was the photo-ID mandate in Crawford, it
   does not constitute a severe burden. Instead, the signature-verification re-
   quirement is a “reasonable, nondiscriminatory restriction[]” on the right to
   vote. Burdick, 504 U.S. at 434.
           The district court, however, concluded that the signature-verification
   procedures constitute a severe burden because they provide “untimely
   notice of rejection and no meaningful opportunity to cure.” Richardson, 2020
WL 5367216, at *33. Texas could remedy that transgression, the court pos-
   ited, if its mechanism for screening ballots “imposed no risk of uncorrectable
   rejection.” Id. at *33 n.41. But the court failed to specify how a dearth of
   opportunities to cure transmogrifies Texas’s signature-verification require-
   ment into a severe burden. Similarly, the court did not cite any precedent
   suggesting that “no risk” of uncorrectable rejection is a constitutionally man-
   dated standard for verifying ballots. 35 Nor could it.
           Indeed, the Constitution does not demand such a toothless approach
   to stymying voter fraud. We have found no “authority suggesting that a State
   must afford every voter . . . infallible ways to vote.” Tex. LULAC, 2020 WL
6023310, at *6. For instance, Crawford upheld a photo-ID law even though a
   voter might be unable to cast a ballot on election day because he “may lose
   his photo identification, may have his wallet stolen on the way to the polls, or
   may not resemble the photo in the identification because he recently grew a
   beard.” Crawford, 553 U.S. at 197. The risk that a voter might be unable to


           35
             The district court also sought to determine whether Texas’s signature verifica-
   tion procedures were “an ‘inconvenience’ that would ‘not qualify as a substantial, burden
   on the right to vote.’” Richardson, 2020 WL 5367216, at *33 n.41 (quoting Crawford,
553 U.S. at 199). But the court mischaracterizes Crawford, which never stated that mere
   “inconvenience” was a constitutional standard. In fact, the Court recognized that voter-ID
   laws impose a “somewhat heavier burden” on many voters, yet the Court concluded that
   those laws are constitutional. Crawford, 553 U.S. at 199.




                                              25
Case: 20-50774        Document: 00515606369               Page: 26       Date Filed: 10/19/2020




                                          No. 20-50774


   cast his vote on account of this restriction did not constitute a severe burden.
   Similarly, nowhere did Crawford mandate that Indiana provide voters with
   notice and an opportunity to cure before they were turned away from the
   polls. 36
           In fact, in Crawford the Court noted less burdensome methods of iden-
   tification, including a requirement that voters “sign their names so their sig-
   natures can be compared with those on file.” Id. (emphasis added). The dissent
   lauded as “significantly less restrictive” a voter-ID system in which a Florida
   voter who lacks photo ID may cast, at the polling place, a provisional ballot
   that will be counted if the state “determines that his signature matches the one
   on his voter registration form.” Id. at 239 (emphasis added) (Breyer, J., dis-
   senting). Nowhere did the dissent intimate that this “significantly less
   restrictive” voter-ID system required notice or an opportunity to cure before
   rejection. See id.
           By concluding that Texas’s signature-verification requirement does
   not constitute a severe burden—even without notice and an opportunity to
   cure—we join the Ninth Circuit, which agrees that “the absence of notice


           36
              Three Justices in Crawford did note that, although a “heavier burden may be
   placed on a limited number of persons . . . [t]he severity of that burden is, of course,
   mitigated by the fact that, if eligible, voters without photo identification may cast provi-
   sional ballots that will ultimately be counted” so long as the voter “travel[s] to the circuit
   court clerk’s office within 10 days to execute the required affidavit.” Crawford, 553 U.S.
   at 199. Those Justices, however, did not indicate that—absent this mitigating fact—the
   burden would be severe.
            Moreover, Texas—like Indiana in Crawford—provides an alternative method of
   voting for those who do not believe they can provide the requisite signature: in-person
   voting. True, some voters may be unable to make the trip to the polls. But similarly, some
   voters in the Crawford situation might be unable to make the trip to the clerk’s office. That
   inability of some voters to exercise the franchise, because they cannot comply with voting
   restrictions, does not render otherwise reasonable voting restrictions constitutionally
   infirm.




                                                26
Case: 20-50774          Document: 00515606369              Page: 27       Date Filed: 10/19/2020




                                            No. 20-50774


   and an opportunity to rehabilitate rejected signatures imposes only a minimal
   burden on plaintiffs’ rights.” Lemons, 538 F.3d at 1104. This is so even
   where “county elections officials do not notify voters after rejecting non-
   matching signatures.” Id.

                                                  b.
           We next determine whether “the State’s important regulatory inter-
   ests are . . . sufficient to justify the restrictions,” and they generally are,
   under Burdick, if the burden of the voting restriction is not severe. Burdick,
504 U.S. at 434 (cleaned up). We agree with the Secretary that Texas’s inter-
   est in preventing voter fraud justifies its signature-verification requirement.
           It is well established that the electoral process poses a risk of fraud.
   See Voting for Am., Inc. v. Steen, 732 F.3d 382, 394 (5th Cir. 2013). “[N]ot
   only is the risk of voter fraud real but . . . it could affect the outcome of a close
   election.” Crawford, 553 U.S. at 196. Thus, “[w]hile the most effective
   method of preventing election fraud may well be debatable, the propriety of
   doing so is perfectly clear.” Id. Texas “indisputably has a compelling inter-
   est in preserving the integrity of its election process.” Eu v. S.F. Cty. Demo-
   cratic Cent. Comm., 489 U.S. 214, 231 (1989).
           But Texas’s signature-verification requirement is not designed to sty-
   mie voter fraud only in the abstract. It seeks to stop voter fraud where the
   problem is most acute—in the context of mail-in voting. 37 “[T]he potential
   and reality of fraud is much greater in the mail-in ballot context than with in-
   person voting.” 38



           37
              See Tex. LULAC, 2020 WL 6023310, at *7 (“Texas has an important regulatory
   interest in policing how its citizens’ votes are collected and counted. This interest is acute
   when it comes to mail-in ballots.”) (cleaned up).
           38
                Veasey, 830 F.3d at 239; see also id. at 263 (describing voter fraud as “far more




                                                  27
Case: 20-50774         Document: 00515606369                Page: 28       Date Filed: 10/19/2020




                                            No. 20-50774


            Texas’s important interest in reducing voter fraud—and specifically
   in stymying mail-in ballot fraud—easily justifies its use of signature verifica-
   tion. In concluding otherwise, the district court made at least two errors: It
   (1) incorrectly suggested that Texas needed to provide evidence of voter
   fraud and (2) erroneously imposed a narrow-tailoring requirement on the
   state.
            First, the district court deemed it relevant that “there is no evidence


   prevalent” in the context of absentee ballots); Veasey v. Abbott, 888 F.3d 792, 815 n.13 (5th
   Cir. 2018) (Graves, J., concurring) (describing “mail-in ballots” as “the area where, by
   most accounts, [voter fraud] is more likely to occur . . . .”); Griffin v. Roupas, 385 F.3d 1128,
   1130–31 (7th Cir. 2004) (“Voting fraud is a serious problem in U.S. elections generally . . .
   and it is facilitated by absentee voting.”); Feldman v. Ariz. Sec’y of State’s Office, 843 F.3d
366, 390 (9th Cir. 2016) (“[A]bsentee voting may be particularly susceptible to fraud, or at
   least perceptions of it.”); John C. Fortier & Norman J. Ornstein, The Absentee Ballot and
   the Secret Ballot: Challenges for Election Reform, 36 U. Mich. J.L. Reform 483, 513
   (2003) (summarizing instances of “absentee ballots [that] were shown to be forged,
   coerced, stolen from mailboxes, or fraudulently obtained” from Florida, Alabama, Con-
   necticut, Indiana, New York, and Pennsylvania).
           Courts have documented instances of voter fraud around the country, many of
   which involve forgery of absentee ballots. See, e.g., Democratic Nat’l Comm. v. Hobbs,
   948 F.3d 989, 1036 (9th Cir. 2020) (describing “the recent case of voter fraud in North
   Carolina involving collection and forgery of absentee ballots by a political operative hired
   by a Republican candidate”); Crawford, 553 U.S. at 225 (Souter, J., dissenting) (referring
   to “absentee-ballot fraud, which (unlike in-person voter impersonation) is a documented
   problem in Indiana”).
            Texas is not immune from mail-in voter fraud. See The Heritage Foundation,
   Election           Fraud             Cases,           https://www.heritage.org/voterfraud-
   print/search?combine=&state=TX&year=&case_type=All&fraud_type=24489 (last visit-
   ed Sept. 30, 2020) (“Miguel Hernandez visited an elderly woman shortly before the 2017
   Dallas City Council election, collected her blank absentee ballot, filled it out, and forged
   her signature before mailing it back. Hernandez was the first person arrested as part of a
   larger voter fraud investigation in the Dallas area, stemming from claims by elderly voters
   that someone was forging their signatures and the return of nearly 700 mail-in ballots all
   signed by the same witness using a fake name.”); id. (“Charles Nathan Jackson, of Tarrant
   County, forged the name of a stranger, Mardene Hickerson, on an application for an early
   voting ballot.”).




                                                  28
Case: 20-50774     Document: 00515606369           Page: 29   Date Filed: 10/19/2020




                                    No. 20-50774


   in the record demonstrating that any mismatched-signature ballots were sub-
   mitted fraudulently.” Richardson, 2020 WL 5367216, at *34 n.44. But we do
   not force states to shoulder “the burden of demonstrating empirically the ob-
   jective effects” of election laws. Munro v. Socialist Workers Party, 479 U.S.
189, 195 (1986). States may “respond to potential deficiencies in the electoral
   process with foresight rather than reactively.” Id. at 195–96. States have
   thus “never been required to justify [their] prophylactic measures to de-
   crease occasions for vote fraud.” Tex. LULAC, 2020 WL 6023310, at *7.
          For instance, in Crawford, although “[t]he record contain[ed] no evi-
   dence of any such fraud actually occurring in Indiana at any time in its his-
   tory,” the Court still concluded that “[t]here is no question about the
   legitimacy or importance of the State’s interest in counting only the votes of
   eligible voters.” Crawford, 553 U.S. at 194, 196. By intimating that Texas
   ought to provide the court with evidence of voter fraud, the district court
   ignored this court’s binding conclusion that “Texas need not show specific
   local evidence of fraud in order to justify preventive measures.” Steen,
732 F.3d at 394.
          Second, the district court misapplied the Anderson/Burdick method-
   ology by erroneously imposing a narrow-tailoring requirement. Under Bur-
   dick, 504 U.S. at 434, where a voting restriction imposes a severe burden, the
   state must show (1) that there is “a state interest of compelling importance”
   and (2) that the regulation is “narrowly drawn to advance” that interest. But
   where the burden of an election law is reasonable—instead of severe—the
   state must show only a “legitimate interest[]” that is “sufficient to outweigh
   the limited burden” imposed by the regulation. Id. at 440.
          The Anderson/Burdick framework does not impose a narrow-tailoring
   requirement on the state when dealing with reasonable burdens. Id. The
   Secretary satisfied her burden by proving that Texas’s interest in thwarting




                                         29
Case: 20-50774        Document: 00515606369              Page: 30       Date Filed: 10/19/2020




                                          No. 20-50774


   voter fraud justifies signature verification. The district court even suggested
   as much. Richardson, 2020 WL 5367216, at *35.
             But instead of accepting this important interest and weighing it against
   the burden on the plaintiffs, the district court imposed an additional burden:
   The Secretary must show that Texas’s interest in preventing voter fraud “is
   furthered by utilizing signature comparison procedures that do not provide
   voters with a meaningful opportunity to avoid disenfranchisement by curing an
   improperly rejected ballot.” Id. at *29. According to the court, Texas failed in
   this endeavor because there is “no rational basis for providing robust cure
   procedures to voters who fail to show an ID when voting in person but not
   those whose signatures are perceived to mismatch when voting by mail.” Id.
   at *35.
             The district court cited no authority for this added burden on the
   Secretary. And for good reason.
             In effect, the court required the Secretary to show that Texas could
   not have fashioned its regulations in a less burdensome manner. When we
   say that a state has not met its burden because we can imagine “less burden-
   some regulatory options [that] were available,” we call that a “narrow tail-
   oring requirement.” McConnell v. Fed. Election Comm’n, 540 U.S. 93, 316
   (2003) (Kennedy, J., concurring in the judgment). But the Anderson/Burdick
   framework imposes a narrow-tailoring requirement only on restrictions that
   constitute severe burdens, not on reasonable voting restrictions. Burdick,
504 U.S. at 434. The district court thus misapplied Anderson/Burdick when
   purporting to analyze reasonable restrictions on the right to vote. 39


             39
              The district court could have justified its narrow-tailoring requirement if it had
   rested its opinion on its conclusion that Texas’s signature-verification procedures impose
   a severe burden. But the court explicitly concluded that its imposition of this narrow-
   tailoring requirement holds “irrespective of whether the burden is classified as ‘severe,’




                                                30
Case: 20-50774         Document: 00515606369                Page: 31       Date Filed: 10/19/2020




                                            No. 20-50774


           Texas’s important interest in preventing voter fraud in its mail-in
   ballot system is sufficient to justify its reasonable restrictions on the right to
   vote. The Secretary is likely to prove that the district court erred in granting
   the plaintiffs’ summary judgment on the merits.

                                                  B.
           The Secretary is likely to prevail in her defense that sovereign immun-
   ity bars the district court’s injunction requiring that she issue particular
   advisories and take specific potential enforcement action against non-
   complying officials. Whether Ex parte Young, 209 U.S. 123 (1908), bars all
   affirmative injunctions against an officer “is an unsettled question that has
   roused significant debate.” Green Valley Special Util. Dist. v. City of Schertz,
   969 F.3d 460, 472 n.21 (5th Cir. 2020) (en banc). We need not settle that
   debate here. Although the question remains whether sovereign immunity
   bars all affirmative injunctions, the present injunction is impermissible
   because it would control the Secretary in her exercise of discretionary
   functions.
           In Young, 209 U.S. at 158, the Court stated that “[t]here is no doubt
   that the court cannot control the exercise of the discretion of an officer.”
   Analyzing the question whether sovereign immunity bars positive injunctions
   against officers, the D.C. Circuit stated that “an attempt to control an offi-
   cer” in the exercise of a discretionary function would violate sovereign im-
   munity under Ex parte Young, and “would place the court on the wrong side
   of the line thought to divide ‘discretionary’ from ‘ministerial’ functions.”
   Vann v. Kempthorne, 534 F.3d 741, 753 (D.C. Cir. 2008) (citing Hagood v.


   ‘moderate,’ or even ‘slight.’” Richardson, 2020 WL 5367216, at *35. “Even assuming the
   Secretary need only satisfy a ‘rational’ basis review . . . the Secretary still could not do so.”
Id. (emphasis omitted). The court applied a narrow-tailoring requirement to even rational
   basis review and, in so doing, misapplied Anderson/Burdick.




                                                  31
Case: 20-50774       Document: 00515606369          Page: 32    Date Filed: 10/19/2020




                                     No. 20-50774


   Southern, 117 U.S. 52, 69 (1886)).
             The D.C. Circuit further examined the Supreme Court’s application
   of sovereign immunity in Hawaii v. Gordon, 373 U.S. 57 (1963) (per curiam).
   See Vann, 534 F.3d at 753. In Gordon, 373 U.S. at 58, the Court held that a
   court could not require the Director of the Bureau of the Budget to withdraw
   a report advising the federal government regarding which land the United
   States should retain under the Hawaii Statehood Act. Such an order violated
   sovereign immunity because it “would require the Director’s official affirma-
   tive action.” Id. The D.C. Circuit explained that Gordon exemplifies “the
   principle” that a court may not compel officers to take affirmative official
   actions that are discretionary. Vann, 534 F.3d at 753.
             We need not determine now whether affirmative injunctions are cate-
   gorically barred by sovereign immunity. See Green Valley, 969 F.3d at 472
   n.21. It is sufficient to note that, at the very minimum, a court may not “con-
   trol [an officer] in the exercise of his discretion.” Young, 209 U.S. at 158.
             The district court’s sweeping order requires that the Secretary take
   several positive actions. In addition to requiring her to issue an advisory
   notifying local election officials of the district court’s constitutional judgment
   regarding the signature-mismatch laws, the order also gives the Secretary an
   ultimatum. It provides that she either must issue an advisory stipulating the
   detailed procedures that the district court imposed, or, alternatively, must
   promulgate an advisory requiring that local officials refrain at all from reject-
   ing ballots based on mismatched signatures. Richardson, 2020 WL 5367216,
   at *38.
             Section 31.003 states that the Secretary “shall obtain and maintain
   uniformity in the application, operation, and interpretation of this code,” and
   that in doing so she “shall prepare detailed and comprehensive written dir-
   ectives and instructions” regarding Texas election laws. Because the statute




                                          32
Case: 20-50774        Document: 00515606369          Page: 33     Date Filed: 10/19/2020




                                      No. 20-50774


   uses the mandatory language of “shall,” § 31.003 imposes an affirmative duty
   on the Secretary to maintain uniformity regarding the application and inter-
   pretation of election laws. See Lightbourn v. Cty. of El Paso, 118 F.3d 421, 429
   (5th Cir. 1997).
          “If a statute, regulation, or policy leaves it to . . . [an] agency to deter-
   mine when and how to take action, the agency is not bound to act in a partic-
   ular manner and the exercise of its authority is discretionary.” St. Tammany
   Par. ex rel. Davis v. FEMA, 556 F.3d 307, 323 (5th Cir. 2009). Though the
   Secretary has a duty to maintain uniformity, § 31.003 leaves her considerable
   discretion and latitude in how to do so. By prescribing detailed and specific
   procedures that the Secretary must include in her advisory, the district court
   impinges upon her discretionary authority in flat violation of Young.
          The fact that the district court’s mandated procedures were offered
   to the Secretary as one of two choices does not cure the order from infringing
   on her discretion. To the contrary, the very fact that the order gave her an
   ultimatum constitutes “an attempt to control the officer” and is, thus, plainly
   forbidden under Young. See Vann, 534 F.3d at 753.
          The injunction also stipulates that the Secretary must reprimand any
   local officials who violate the district court’s procedures and must “correct
   the offending conduct” per § 31.005. Richardson, 2020 WL 5367216, at *39.
   Again, the order far exceeds the limits of Young. A “[r]eview of the provi-
   sions of the Texas Election Code that refer to the Secretary’s role in elections
   reveals that most give discretion to the Secretary to take some action.” Light-
   bourn, 118 F.3d at 428–29. Interpreting § 31.005, we determined that the
   Secretary has considerable discretion under that provision. Id. at 429.
   Indeed, we observed that the law states that she “may take appropriate action
   to protect the voting rights of the citizens . . . from abuse . . . .” Id. (quoting
   § 31.005(a)).




                                           33
Case: 20-50774        Document: 00515606369               Page: 34       Date Filed: 10/19/2020




                                          No. 20-50774


           The district court directs the Secretary to take action against non-
   onforming election officials under § 31.005(b), a provision that specifies how
   the Secretary can enforce the Code against violations of voting rights. As in
   § 31.005(a), the language in § 31.005(b) is discretionary, stipulating that the
   Secretary “may order the person to correct the offending conduct.”
   (Emphasis added.) “Provisions merely authorizing the Secretary to take
   some action do not confer a legal duty on [her] to take the contemplated
   action.” Lightbourn, 118 F.3d at 429.
           Section 31.005 grants the Secretary discretion to take enforcement
   actions, and the district court cannot, therefore, compel such actions under
   Young. Thus, the Secretary is likely to prevail in her defense that the injunc-
   tion is impermissible under Young. 40

                                                IV.
           The other factors also counsel in favor of granting a stay pending
   appeal. As to whether the Secretary “will be irreparably injured absent a
   stay,” Nken, 556 U.S. at 426, “[w]hen a statute is enjoined, the State nec-
   essarily suffers the irreparable harm of denying the public interest in the en-
   forcement of its laws,” Veasey, 870 F.3d at 391. And as to “where the public



           40
              The Secretary contends that the injunction exceeds the district court’s remedial
   authority because it is not narrowly tailored, in violation of Federal Rule of Civil Procedure
   65(d), and because it contravenes principles of federalism by requiring the Secretary and
   other election officials to disobey Texas law. The plaintiffs respond that the injunction is
   specific and narrow because the signature-matching procedure is implemented statewide
   and, thus, requires a state-wide injunction. The plaintiffs also counter that the injunction
   does not violate federalism principles because it merely brings the signature-comparison
   procedures into alignment with constitutional requirements and gives the Secretary a
   choice in how to revise the procedures. Because the Secretary is likely to prevail both in
   her argument that the injunction violates Young and on the merits in defending the current
   signature-matching procedures, we need not determine whether the injunction also ex-
   ceeds the district court’s remedial authority.




                                                34
Case: 20-50774       Document: 00515606369             Page: 35      Date Filed: 10/19/2020




                                        No. 20-50774


   interest lies,” Nken, 556 U.S. at 426, when “the State is the appealing party,
   its interest and harm merge with that of the public,” Veasey, 870 F.3d at 391.
   Moreover, “a temporary stay here, while the court can consider argument on
   the merits, will minimize confusion among both voters and trained election
   officials—a goal patently within the public interest given the extremely fast-
   approaching election date.” TDP-I, 961 F.3d at 412 (cleaned up).
           Finally, as to “whether issuance of the stay will substantially injure
   the other parties interested in the proceeding,” Nken, 556 U.S. at 426, to
   whatever extent it might, it does not outweigh the other factors. “Our deci-
   sion is limited to determining irreparable harm not in denying the plaintiffs’
   requested relief outright but in temporarily staying the injunction pending a
   full appeal.” TDP-I, 961 F.3d at 412. Because of the likelihood that the Sec-
   retary will succeed on the merits, combined with the irreparable harm
   inflicted on the state and its citizens by the injunction, the balance of harms
   weighs in favor of the Secretary.
                                          *****
           The Secretary’s motion to stay the injunction pending appeal is
   GRANTED. The injunction is STAYED in all its particulars pending fur-
   ther order of this court. 41




           41
              We note that in Middleton v. Andino, No. 3:20-cv-01730-JMC, 2020 U.S. Dist.
   LEXIS 171431, at *3 (D.S.C. Sept. 18, 2020), the district court issued a broad injunction
   barring South Carolina, inter alia, from “the requirement that another individual must
   witness a voter’s signature on an absentee ballot envelope for the ballot to be counted.”
   The plaintiffs had made many of the same legal and factual arguments that are presented
   here. The Supreme Court unanimously stayed the injunction pending appeal, Andino v.
   Middleton, No. 20A55, 2020 U.S. LEXIS 4832 (U.S. Oct. 5, 2020), after the Fourth Circuit
   had declined to do so, Middleton v. Andino, No. 20-2022, 2020 U.S. App. LEXIS 31093 (4th
   Cir. Sept. 30, 2020) (en banc).




                                              35
Case: 20-50774         Document: 00515606369               Page: 36       Date Filed: 10/19/2020




                                           No. 20-50774


   Patrick E. Higginbotham, Circuit Judge, concurring in the stay:
          In 1985, the Texas Legislature codified a revised state election code
   that included §§ 87.041(b) & (d), the provisions from which Plaintiffs seek
   relief. 1 Since codification, the Legislature has amended § 87.041(b) only
   once, in 1987. 2 Section 87.041(d) has not been amended. And while the
   Legislature has added to or amended other subsections of § 87.041 as recently
   as 2017, Texas’s basic framework for verifying voter signatures has been in
   place for several decades. Plaintiffs filed this suit in August 2019, reaching
   this court a year later. We are asked to change those rules while voting in a
   presidential election is under way—in the three weeks remaining before
   Election Day. However federal courts might finally decide this case, it now
   hangs a cloud over the election.
          I concur only in the decision to stay pending appeal of the district
   court’s injunction changing the election rules. The Secretary of State has
   shown a substantial likelihood of success on the merits, and the district
   court’s ruling has been stayed to allow this Court to decide the merits of the
   case. Well enough, but the reality is that the ultimate legality of the present
   system cannot be settled by the federal courts at this juncture when voting is
   already underway, and any opinion on a motions panel is essentially written
   in sand with no precedential value 3—its reach is to delay, not to finally decide
   the validity of the state regulation. The Supreme Court has consistently
   counseled against court-imposed changes to “election rules on the eve of an




          1
              1985 Tex. Sess. Law Serv. 211, § 1.
          2
              See 1987 Tex. Sess. Law Serv. 472, § 34.
          3
              Northshore Dev., Inc. v. Lee, 835 F.2d 580, 583 (5th Cir. 1988).




                                                 36
Case: 20-50774       Document: 00515606369             Page: 37      Date Filed: 10/19/2020




                                        No. 20-50774


   election.” 4 Caution is particularly appropriate where, as here, the challenged
   laws were in effect long before suit was filed.
                                           I.
           I would not attempt to settle our circuit’s law on such complex and
   delicate questions in a preliminary ruling that has not benefitted from oral
   argument or collegial discussions. And a decision by this motions panel
   granting a stay settles no law. To the contrary, it has no precedential force
   and is not binding on the merits panel, leaving it as a writing in water—made
   the more empty by pretermitting the jurisdictional requisites of sovereignty
   and the reach of Ex parte Young. The matter is yet to travel its ordinary course
   to be settled by a fully considered opinion by the merits panel, perhaps then
   by the en banc Court. This reality is brought home by the changing opinions
   of my colleagues as the Court responds to legal challenges in the electoral
   process as conflicting opinions in other circuits indicate. 5 Here, we proceed
   without collegial conference on a motions panel and need not as a panel
   traverse numerous paths and crossroads engaging significant issues whose
   impact on our voting-rights jurisprudence remains contested, including
   standing and the reach of Ex parte Young, core principles of federalism. To do
   so would expose shifting views on these issues—a fluidity of view that
   unwittingly would present this Court as a volunteer in a political fight. In my
   view, the Secretary is a proper defendant under Ex parte Young. More to the
   point, it is the controlling law in this circuit. In pretermitting rather than
   accepting that reality, my colleagues cling to their view expressed last month
   that the Secretary lacks the enforcing authority under state law necessary to


           4
             Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020)
   (per curiam).
           5
             See Memphis A. Philip Randolph Inst. v. Hargett, No. 20-6046, 2020 WL 6074331
   (6th Cir. Oct. 15, 2020); id. at *9 (Moore, J., dissenting).




                                             37
Case: 20-50774       Document: 00515606369              Page: 38       Date Filed: 10/19/2020




                                         No. 20-50774


   a federal suit enjoining her enforcement of an assertedly unconstitutional
   state statute 6 and casting doubt on whether the Court is bound by its recent
   case law because that case law might yet be considered en banc. 7 This fluidity
   counsels caution in wading into a change of election rules while voting is
   underway in an election charged with distrust of the political process—at its
   heart breeding doubt that one’s vote will count.
                                            II.
           In 2016 and 2018, “approximately 5,000 [Texas] ballots were rejected
   on the basis of perceived signature mismatches.” 8 Such “small” differences
   have the potential to decide both local and national elections. And with the
   large increase in votes cast by mail in our ongoing pandemic that error rate
   would toss out far greater numbers. There is much at stake here.
           While Chief Justice Marshall’s observation that the federal courts
   must decide is more than a truism, staying our hand is well within our
   compass here as we are asked to draw upon our injunctive powers. These
   must include an assessment of the real-world effect of when sought-for relief
   is granted. Plainly, the risks of now ordering changes in rules in effect for
   years would add to the uncertainties at every county seat across Texas, each
   facing the counting of votes cast by mail swelled by the pandemic beyond all
   past experience. There is yet another layer. A final decision from the judiciary
   is unlikely before voting in this presidential election year is completed. Again,



           6
             See Tex. Democratic Party v. Hughs (TDP-I), No.20-50667, 2020 WL 5406369,
   at*1 (5th Cir. Sept. 9, 2020).
           7
             Id.; see Tex. Democratic Party v. Abbott (TDP-II), No. 20 50407, 2020 WL 5422917,
   at *5 (5th Cir. Sept. 10, 2020 ).
           8
            Richardson v. Tex. Sec’y of State, No. SA-19-CV-00963-OLG, 2020 WL 5367216,
   at *30 (W.D. Tex. Sept. 8, 2020).




                                               38
Case: 20-50774       Document: 00515606369           Page: 39    Date Filed: 10/19/2020




                                      No. 20-50774


   it is now underway. Finally, while I cannot join Judge Smith’s opinion, I join
   the grant of a stay for the reasons I here offer.
           Relying on the old wisdom that looking to the path traveled can give
   direction to the road ahead, we see that while the road of right to vote has at
   times been nigh impassable as it rolled past people of color, women, and the
   poor, it has in the long view tracked the expansion of civil rights, reflecting to
   these eyes a maturation of individual liberty. Sometimes one step forward
   with two steps back, but the arc has been its expansion with which partisans
   ought make peace, accepting the bedrock principle that disenfranchising
   citizens is not a fallback to a failure to persuade. It is a given both that states
   must protect citizens’ fundamental right to vote, resisting in that effort
   tempting cover for partisan objectives, and that their efforts remain
   reviewable with the disinterest demanded by the architects of our
   Constitution, insisting that judges of federal courts it would create be as
   “independent as the lot of humanity will admit” 9—counsel wise and
   prescient offered as it was before the arrival of political parties, a charge
   implicit in the oath of us all whether modern day federalists or Jeffersonians.




          9
              Mass. Const., Declaration of Rights, art. 29 (1780).




                                           39